1 Wendy’s Operations Steve Farrar Chief Operating Officer 2 2 Wendy’s is an operations driven company. 2 3 3 Operations Update Continuous Improvement —Sales and traffic growth —Hiring, training and people development programs 4 4 5 5 PUW Speed of Service 1 Wendy’s 2 Del Taco 3 Taco Bell 4 Burger King 5 Chick-fil-A 6 Checkers 7 Carl’s Jr. 8 Arby’s 9 McDonald’s 10 Krystal 11 Long John Silver’s 12 KFC 13 Rally’s 14 Jack in the Box 15 Hardee’s 16 Dairy Queen 17 Popeyes 18 White Castle 19 Captain D’s 20 Whataburger MAGAZINE 6 6 Speed of Service % of Sales “In June, a focus group for QSR Magazine reminded all that speed and accuracy remain the top drive-through consumer demands.” QSR Magazine Jan 23, 2011 7 7 8 8 Internal Evaluation Process 9 9 Internal Score Improvement % of North American Restaurants F C B A 10 10 Higher Internal Scores Result in Higher Sales Averages 2009 Restaurant AUVs F C B A 11 11 12 12 13 13 The Voice of the Customer 14 14 Individual Restaurant Reports 15 15 16 16 Speed Friendliness 17 17 18 18 19 19 20 20 21 21 22 22 Engaged employees are good for business! EMPLOYEE ENGAGEMENT QUALITY OF WORK ENVIRONMENT QUALITY OF EMPLOYEES Improved Customer Satisfaction Higher Sales & Profits 23 23 OPERATIONS FOCUS 24 CONTINUOUS IMPROVEMENT
